DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 1 March 2021, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 have been withdrawn. In addition, based on the terminal disclaimer filed on 1 March 2021, the double patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 2, 14, and 15 are allowed.-
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2006/0185256 (“Nevoret”) fails to disclose or suggest forming a vitreous bond abrasive article preform from a vitreous bond precursor material and a temporary binder, where the temporary binder comprises a wax, a sugar, or a thermoplastic having a melting point of no greater than 250 °C, and then firing the vitreous bond abrasive article preform at a temperature between 540 and 1700 °C, as required by claim 2. The binder in Nevoret is not a temporary binder. It remains in the end product, as indicated by at least paragraphs 57 and 63 of Nevoret. See also the Applicant’s remarks under the heading “Nevoret does not teach or suggest a temporary binder” in the reply of 30 November 2020.
U.S. Patent Application Publication No. 2014/0298728 (“Keshavan”) discloses a temporary organic binder. See paragraphs 37, 54, and 64. However, the abrasive products of Keshavan do not have vitreous bonds. They have metal bonds. See 
Claims 14 and 15 are allowed based on their dependency from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744          

/MARC C HOWELL/Primary Examiner, Art Unit 1774